Case 3:18-cv-05275-RBL Document 144-16 Filed 06/26/20 Page 1 of 2




                  Exhibit 12

          Filed Under Seal
        Case 3:18-cv-05275-RBL Document 144-16 Filed 06/26/20 Page 2 of 2



                                                                    Page 7

1                             TANGARA
2       I'll cut right to it.
3
4
5
6
7
8
9
10
11
12
13             Q.       And that's true specifically for
14      High 5 Casino?
15             A.       That's true.
16             Q.       Okay.      Do you have any
17      information about whether that figure
18      would be different from purchases that
19      originated within the State of Washington?
20             A.       No.
21             Q.       Is there any reason to suspect
22      that purchases that originated within the
23      State of Washington would be different
24      than analytics approximately one day?
25                      MR. STIDHAM:          Object to form.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
